     Case 5:19-cv-00055-TKW-MJF Document 27 Filed 07/17/19 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION



RESTORE ROBOTICS LLC and
RESTORE ROBOTICS REPAIRS
LLC,
                                             Civil Case No. 5:19-cv-00055-TKW-MJF
                            Plaintiffs,

      v.
INTUITIVE SURGICAL, INC.,

                          Defendant.


                                 JOINT REPORT

      Pursuant to Fed. R. Civ. Proc. 26(f), Plaintiffs Restore Robotics LLC and

Restore Robotics Repairs LLC (collectively “Restore”) and Defendant Intuitive

Surgical, Inc. have conferred and submit this report outlining their proposed

discovery plans. The parties have discussed the nature and basis of their claims

and defenses and the possibilities for promptly settling or resolving the case. The

parties do not believe that there is an opportunity at this point in the litigation for

settling or resolving the case. They will confer again regarding the possibility of

settlement after the resolution of the pending motion to dismiss. The parties set

forth the following discovery plans.
     Case 5:19-cv-00055-TKW-MJF Document 27 Filed 07/17/19 Page 2 of 9




      Initial Disclosures. The parties agree that there should be no changes in the

form or requirement of disclosures under Rule 26(a). The parties agree that the

26(a) disclosures will be made on July 31, 2019.

      Discovery Timing. The parties agree that this case raises complex factual

issues, which may require extensive discovery.

      Plaintiffs’ Position. Restore proposes a deadline of February 28, 2020 for

fact discovery and a deadline of May 29, 2020 for expert discovery.              Most

document discovery is likely to be very specific with minimal burden on the parties

to locate and produce the information. For example, the parties should be able to

export their transaction data in an electronic format. At the conference, Defendant

did not indicate that it would have any difficulty in exporting its transaction data in

an electronic format.      The economic experts would be able to begin any

econometric analysis without delay. For more difficult searches for documents,

like a word search of emails for sales representatives, Restore is willing to work

with Defendant on deadlines.        Restore suggests that the parties serve their

discovery and then extend production dates on a case-by-case basis.

      Defendant has not moved for a stay of discovery and has not offered good

cause for staying discovery. Before granting a motion to stay discovery, this Court

takes a “preliminary peek” at the merits of the dispositive motion to see if it

“appears to be clearly meritorious and truly case dispositive.” Miracle Faith Ctr.,

                                          2
     Case 5:19-cv-00055-TKW-MJF Document 27 Filed 07/17/19 Page 3 of 9




Inc. v. Chubb Custom Ins. Co., No. 3:16-CV-503-MCR-GRJ, 2018 WL 3414560,

at *2 (N.D. Fla. May 14, 2018) (citations and quotations omitted). The First

Amended Complaint here is far from “especially dubious.” Id. at *1. In fact,

Defendant was unable to rest on its memorandum in support of its dismissal

motion. In granting leave to file a reply, the Court itself observed that it was far

from clear from the motion that the complaint should be dismissed: “The Court

finds that additional briefing would be particularly helpful in resolving the pending

Motion to Dismiss.” ECF No. 21 at 2.

      In support of a stay, Defendant cites Chudasama v. Mazda Motor Corp., 123

F.3d 1353 (11th Cir.1997). But the Eleventh Circuit has explained that a stay of

discovery was only necessary in Chudasama “because the district court ordered the

parties to engage in substantive discovery despite failing to rule on the defendants'

motion to dismiss for over eighteen months.” Zow v. Regions Fin. Corp., 595 F.

App'x 887, 889 (11th Cir. 2014). Defendant also points to N.P. by E.P. v. Sch. Bd.

of Okaloosa Cty., Fla., No. 3:18-CV-453-MCR-CJK, 2018 WL 7358591, at *2

(N.D. Fla. Nov. 5, 2018).       The Court stayed discovery there because every

defendant in that case had asserted sovereign or qualified immunity, which are

“fundamental legal concepts that seek to protect the government and governmental

officials from the cost of trial and the burdens of far reaching discovery.” Id. at *2.

Here, however, there is no constitutional immunity at stake.

                                          3
     Case 5:19-cv-00055-TKW-MJF Document 27 Filed 07/17/19 Page 4 of 9




      The factual allegations in the complaint here are “certainly enough to raise a

right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007). Restore is not relying on a conspiracy theory. Id. at 553-60. Nor

does the complaint suggest something like the old-fashioned discovery of paper

files and archives on behalf of a putative class of tens of millions of customers for

documents from “thousands of employees” working over seven years at the Baby

Bells across the country.     Id. at 559 (2007). Defendant has less than 5,000

customers and probably has far less than 100 document custodians. It is likely that

Defendant can search for virtually any discoverable information electronically. In

the absence of an “especially dubious” complaint, the parties should simply

proceed cooperatively with discovery.

      Defendant’s Position. As set forth in the pending Motion to Dismiss (ECF

No. 16), this case may end at the pleading stage because Plaintiffs have failed to

state a claim for relief. Therefore, discovery should be stayed until that motion is

decided. As the Eleventh Circuit has explained, “[f]acial challenges to the legal

sufficiency of a claim or defense, such as a motion to dismiss based on failure to

state a claim for relief, should . . . be resolved before discovery begins.”

Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997); see also

Roman v. Tyco Simplex Grinnell, 732 F. App’x 813, 815 (11th Cir. 2018) (“[A]

motion to dismiss for failure to state a claim must be resolved before discovery

                                         4
     Case 5:19-cv-00055-TKW-MJF Document 27 Filed 07/17/19 Page 5 of 9




begins.”); N.P. by E.P. v. Sch. Bd. of Okaloosa Cty., Fla., No. 3:18-CV-453-MCR-

CJK, 2018 WL 7358591, at *3 (N.D. Fla. Nov. 5, 2018) (Casey Rodgers, J.)

(staying discovery pending resolution of motions to dismiss in order “to protect the

parties from undue burden and expense”).           Staying the commencement of

discovery is particularly appropriate in an antitrust case like this one, given the

Supreme Court’s recognition “that proceeding to antitrust discovery can be

expensive,” and “it is only by taking care to require allegations that reach the level

suggesting [an antitrust violation] that we can hope to avoid the potentially

enormous expense of discovery in cases with no reasonably founded hope that the

[discovery] process will reveal relevant evidence.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 559 (2007) (citations omitted) (second alteration in original).

      Electronic Discovery. The parties have agreed to take reasonable measures

to preserve electronically stored information that may fall within the scope of

discovery in this case. If the Court does not grant a stay of discovery, the parties

have agreed that electronically stored information should be produced in a

mutually agreeable electronic form.       The parties intend to submit a jointly

proposed order setting out the protocol for production of electronically stored

information.

      Privilege Issues. The parties intend to agree on a procedure to assert claims

of privilege or protection after production. The parties have agreed to incorporate

                                          5
     Case 5:19-cv-00055-TKW-MJF Document 27 Filed 07/17/19 Page 6 of 9




provisions for clawing back privileged or protected information and intend to

submit a jointly proposed protective order.

      Discovery Limits.

      Plaintiffs’ Position.   Restore proposes the following enlarged limits on

discovery: 20 depositions per side. Restore has essentially brought two cases – one

set of claims regarding robot service and one set of claims regarding the instrument

aftermarket. At the 26(f) conference, Restore requested an organization chart and

other information from Defendant to inform its position. Restore may ultimately

need more or fewer depositions based on document discovery.

      Defendant’s Position.          Defendant’s position is that the presumptive

limitations on discovery under the Federal Rules of Civil Procedure should govern,

including the presumptive limit of ten fact witness depositions per side set forth in

Rule 30(a)(2)(A)(i).

      Protective Orders. The parties agree that discovery may call for production

of trade secrets or other competitively sensitive information by the parties or third

parties, including competitors and customers.      The parties intend to submit a

jointly proposed protective order.

      Proposed Schedule. The parties each propose the same durations for fact

discovery, expert discovery and the briefing of dispositive and Daubert motions.

As explained above, however, Defendant’s position is that discovery should not

                                           6
     Case 5:19-cv-00055-TKW-MJF Document 27 Filed 07/17/19 Page 7 of 9




begin prior to the resolution of its pending motion to dismiss. The parties hereby

propose the following deadlines:

        Event                    Plaintiffs’               Defendant’s
                                  Position                   Position
Initial Disclosures           July 31, 2019           July 31, 2019
Join Parties                  September 16,           30 days after the
                              2019                    Court issues an order
                                                      on the pending
                                                      motion to dismiss
                                                      (“MTD Order”)
Amend or File                 September 16,           30 days after MTD
Pleadings                     2019                    order
Close Fact Discovery          February 28, 2020       7 months after MTD order
Serve Opening Expert          March 31, 2020          30 days after close of
Reports                                               fact discovery
Serve Rebuttal Expert         April 30, 2020          30 days after service
Reports                                               of opening expert
                                                      reports
Close Expert                  May 29, 2020            3 months after close
Discovery                                             of fact discovery
File Dispositive and          July 10, 2020           6 weeks after close
Daubert Motions                                       of expert discovery
File Responses to             August 21,              6 weeks after
Motions                       2020                    moving briefs are
                                                      filed
File Replies to               September 11,           3 weeks after
Motions                       2020                    opposition briefs are
                                                      filed




                                        7
Case 5:19-cv-00055-TKW-MJF Document 27 Filed 07/17/19 Page 8 of 9




Respectfully submitted on July 17, 2019.

                               /s Jeff Berhold
                               Jeffrey L. Berhold*
                               Georgia Bar No. 054682
                               JEFFREY L. BERHOLD, P.C.
                               1230 Peachtree Street, Suite 1050
                               Atlanta, GA 30309
                               (404) 872-3800 (telephone)
                               jeff@berhold.com

                               /s William G. Harrison, Jr.
                               William G. Harrison
                               HARRISON RIVARD DUNCAN & BUZZETT
                               FL. Bar No. 0765058
                               101 Harrison Avenue
                               Panama City, FL 32401
                               850-769-1414 (telephone)
                               wharrison@harrisonrivard.com

                               COUNSEL FOR PLAINTIFFS

                               *Admitted Pro Hac Vice

                               /s/ David L. McGee
                               DAVID L. McGEE
                               Fla. Bar No. 220000
                               BEGGS & LANE, RLLP
                               501 Commendencia Street
                               Pensacola, FL 32502
                               Telephone: (850) 432-2451
                               dlm@beggslane.com


                               ALLEN RUBY (Pro Hac Vice)
                               ABRAHAM M. ANDRADE III (Pro Hac
                               Vice)
                               SKADDEN, ARPS, SLATE,
                                MEAGHER & FLOM LLP
                               525 University Avenue
                                 8
     Case 5:19-cv-00055-TKW-MJF Document 27 Filed 07/17/19 Page 9 of 9




                                        Palo Alto, CA 94301
                                        Tel: (650) 470-4500
                                        allen.ruby@skadden.com
                                        abraham.andrade@skadden.com

                                        KAREN HOFFMAN LENT (Pro Hac Vice)
                                        MICHAEL H. MENITOVE (Pro Hac Vice
                                        Admission to be applied for)
                                        SKADDEN, ARPS, SLATE,
                                         MEAGHER & FLOM LLP
                                        4 Times Square
                                        New York, NY 10036
                                        Tel: (212) 735-3000
                                        karen.lent@skadden.com
                                        michael.menitove@skadden.com

                                        COUNSEL FOR DEFENDANT



Pursuant to Local Rule 5.1(F)(1)(a), a certificate of service is not required.




                                           9
